FORBEARANCE AGREEMENT
 
This Forbearance Agreement (this “Agreement”) is entered into as of October 27,
2011, by and between ●, an Illinois limited liability company, its successors or
assigns (“Lender”), and Kedem Pharmaceuticals Inc. (formerly known as Global
Health Ventures Inc. (“Global”)), a Nevada corporation (“Borrower”). Capitalized
terms used herein shall have the respective meanings ascribed thereto in the
Note (as defined below) unless otherwise defined herein.
 
A. On September 23, 2011, Global merged with Kedem Pharmaceuticals Inc., wherein
Global was the surviving entity and Global changed its name from Global Health
Ventures Inc. to Kedem Pharmaceuticals Inc.


B. Borrower previously sold and issued to Lender that certain Secured
Convertible Promissory Note dated June 16, 2011 in the amount of Four Million
Three Hundred Thirty-Eight Thousand Eight Hundred Thirty-Three Dollars
($4,338,833) (the “Note”).
 
C. The Note was issued pursuant to a Note and Warrant Purchase Agreement dated
June 16, 2011 between Lender and Borrower (the “Purchase Agreement,” and
together with the Note and all other documents entered into in conjunction
therewith, including any amendments, exchanges, waivers, or prior forbearance
agreements, the “Loan Documents”).


D. On September 16, 2011, Borrower failed to maintain the Share Reserve as
required by Section 5(b)(xv) of the Purchase Agreement and Section 11(h) of the
Note (the “Share Reserve Default”). The Share Reserve Default is an Event of
Default under Section 12(i) of the Note (the “Event of Default”).
 
E. As a result of the Event of Default, the Note is currently due and payable at
the rate of one hundred ten percent (110%) of the sum of such principal amount
outstanding immediately before such Event of Default, and all interest, fees,
costs, and penalties are accruing interest at a rate of twelve percent (12%) per
annum. Certain additional penalties, fees, and costs have also accrued
thereunder as a result of the Event of Default.
 
F. As a result of the Event of Default, as of the date hereof the outstanding
balance of the Note, including legal fees (as provided in Section 3 hereof) is
Four Million Four Hundred Thirty-Five Thousand Ten Dollars and Forty-Six Cents
($4,435,010.46) with interest accruing at the rate of twelve percent (12%) per
annum and certain additional adjustments, penalties, fees, and costs continuing
to accrue (the “Outstanding Balance”).
 
G. Lender is entitled, based on the Event of Default, to exercise any and all
remedies available under the Note and the other Loan Documents to collect all
amounts due under the Note, including, without limitation, acceleration of the
Outstanding Balance and demanding immediate payment in full.
 
H. On October 18, 2011, Lender delivered the “Demand for Payment Due to Default”
to Borrower, wherein Lender declared the entire Outstanding Balance immediately
due and payable.
 
I. Borrower has requested that Lender forbear from exercising its rights and
pursuing remedies currently available to it against Borrower under the Note, the
Purchase Agreement, and the other Loan Documents.
 
J. Lender has agreed, subject to the terms, conditions and understandings set
forth in this Agreement, to reduce the outstanding balance of the Note by
Twenty-Five Thousand Dollars ($25,000), to extend the original maturity date by
six (6) months, and to refrain and forbear temporarily from exercising and
enforcing any of its remedies against Borrower resulting from the Event of
Default as provided in this Agreement.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties acknowledge, confirm, and agree as
follows:
 
1. Recitals. The recitals set forth above in this Agreement are true and
accurate, are contractual in nature, are not mere recitals, and are hereby
incorporated into and made a part of this Agreement.
 
2. Forbearance.
 
(a) Subject to the terms, conditions and understandings contained in this
Agreement, Lender hereby agrees to refrain and forbear from exercising and
enforcing any of its remedies under the Note, the Loan Documents or under
applicable laws, with respect to the Event of Default, until December 14, 2015
(the “Forbearance”).
 
(b) Together with its execution of this Agreement, Borrower shall execute a
consent to entry of Judgment by Confession substantially in the form attached
hereto as Exhibit A (the “Confession”), which, in addition to any other rights
or remedies Lender may have under this Agreement, the Loan Documents or
applicable law, Lender may, in its sole discretion, cause to be entered into a
court of competent jurisdiction upon Borrower’s default of any provision set
forth in this Agreement, the Note, or any of the other Loan Documents. The
Confession shall provide for a judgment against Borrower equal to the Judgment
Amount (as defined in the Confession).
 
 
1

--------------------------------------------------------------------------------

 
 
(c) Borrower understands that the Forbearance shall terminate immediately upon
the occurrence of any material breach of this Agreement or upon the occurrence
of any Event of Default after the date hereof and that upon the earlier of the
termination of the Forbearance, Borrower’s breach of any term or provision in
this Agreement, or the occurrence of any new Event of Default, Lender may, in
Lender’s sole and absolute discretion, pursue all remedies available to it under
the terms of this Agreement, the Note, the other Loan Documents, or applicable
law.
 
3. Legal Fees. Borrower owes Ten Thousand Dollars ($10,000) to Lender for legal
fees, as provided by Section 20 of the Note, associated with both collecting on
the Note and preparation of this Agreement as a result of the Share Reserve
Default. This amount is included in the Outstanding Balance.
 
4. Obligations; Outstanding Balances; Ratification of the Note. The Note shall
be and shall remain in full force and effect (subject to the amendments set
forth herein) in accordance with its terms and is hereby ratified and confirmed
in all respects. Any reference to the Note after the date of this Agreement is
deemed to be a reference to the Note as amended by this Agreement. No
forbearance, waiver, or amendments other than as set forth herein may be implied
by this Agreement. Except as expressly set forth herein, the execution,
delivery, and performance of this Agreement shall not operate as a waiver of, or
as an amendment to, any right, power, or remedy of Lender under the Note or the
other Loan Documents.
 
5. Note and Purchase Agreement Amendment. For purposes of this Agreement, the
Note and the Purchase Agreement are hereby amended as follows:
 
(a) Maturity Date. The Maturity Date is hereby extended six months from the
original Maturity Date; therefore, the amended Maturity Date will be December
14, 2015.
 
(b) Share Reserve. The Share Reserve is hereby amended to be such number of
shares of Common Stock as shall be necessary to effect the full conversion of
the Note and exercise of the Warrant, but never less than Five Million
(5,000,000) shares.
 
(c) Amount Outstanding. Notwithstanding the Outstanding Balance set forth above,
each of Borrower and Lender agree that as of the date hereof, so long as
Borrower complies with the terms of this Agreement, the outstanding balance of
the Note shall be deemed and affirmed to be the Outstanding Balance minus
Twenty-Five Thousand Dollars ($25,000), plus interest accruing at the rate of
twelve percent (12%) per annum, fees, costs, penalties, expenses, adjustments,
and other changes now or hereafter payable by Borrower to Lender under the Loan
Documents, with such amounts owing without offset, defense, or counterclaim of
any kind, nature, or description whatsoever (the “Note Balance”); provided,
however, that in the event Borrower breaches any term or provision of this
Agreement or any additional Events of Default occur under the Note or the Loan
Documents after the date hereof, the parties agree that the outstanding balance
of the Note as of the date of this Agreement shall be deemed to have been the
Outstanding Balance, and any interest, fees, or penalties accrued and accruing
thereafter shall accrue on the Outstanding Balance.
 
(d) Cross Default. Notwithstanding anything to the contrary contained in this
Agreement, the Note, or the other Loan Documents, a breach or default by
Borrower of any covenant or other term or condition contained in (i) the Note,
(ii) any of the other Loan Documents, or (iii) any Other Agreements (as defined
below); shall, at the option of Lender, be considered a default under the Note,
in which event Lender shall be entitled (but in no event required) to apply all
rights and remedies of Lender under the terms of this Agreement and the Note.
“Other Agreements” means, collectively, all existing and future agreements and
instruments between, among or by: (1) Borrower (or a subsidiary), and, or for
the benefit of, (2) Lender, including, without limitation, promissory notes,
purchase agreements, contracts or other agreements or undertakings; provided,
however, the term “Other Agreements” shall not include the Loan Documents. The
intent of this provision is that all existing and future loan transactions will
be cross-defaulted with each other loan transaction and with all other existing
and future debt of Borrower to Lender.
 
(e) Security. Notwithstanding anything in the Loan Documents or herein to the
contrary, in addition to any other security under the Loan Documents, the Note
shall also be secured by a Security Agreement substantially in the form attached
hereto as Exhibit B, listing all of Borrower’s assets as security for Borrower’s
obligations under the Loan Documents (the “Security Agreement”).
 
6. Authorized Shares. On or before April 1, 2012 and at all times thereafter,
prior to the repayment in full of the Note, Borrower shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, such number of shares of Common Stock as shall be necessary to effect
the full conversion of the Note Balance and full exercise of the Warrant (the
“Share Reserve”). If at any time thereafter the Share Reserve is insufficient to
effect the full conversion of the Note Balance and exercise of the Warrant,
Borrower shall immediately increase the Share Reserve accordingly. If Borrower
does not have sufficient authorized and unissued shares of Common Stock
available to increase the Share Reserve, Borrower shall call and hold a special
meeting of the stockholders within thirty (30) days of such occurrence, for the
sole purpose of increasing the number of authorized shares of Common Stock.
Borrower’s management shall recommend to Borrower’s stockholders to vote in
favor of increasing the number of authorized shares of Common Stock. Management
shall also vote all of its shares in favor of increasing the number of
authorized shares of Common Stock. Borrower shall use its best efforts to cause
such additional shares of Common Stock to be authorized so as to comply with the
requirements of this Section 6.
 
7. Ownership Limitation. Notwithstanding anything set forth in the Note or any
of the other Loan Documents to the contrary, in the event of a Conversion
Notice, or other issuance of shares, by Borrower that would result in the
beneficial ownership by Lender and its affiliates of more than 9.99% of the
outstanding Common Stock (the “Ownership Limitation”), then (i) such exercise,
right, or election shall constitute a legal, valid, binding and enforceable
exercise, right, or election, (ii) to the extent the issuance and/or delivery of
shares of Common Stock pursuant to such exercise or election would result in a
breach of the Ownership Limitation (the number of shares of Common Stock in
excess of the Ownership Limitation, the “Excess Shares”), Borrower shall not be
obligated to immediately issue and/or deliver the Excess Shares and shall
instead reserve the Excess Shares for issuance to Lender at a later date; and
(iii) immediately upon Lender’s delivery to Borrower of written notice that the
issuance of all or any portion of the Excess Shares would not result in a breach
of the Ownership Limitation, Borrower shall issue and/or deliver to Lender such
Excess Shares. The Ownership Limitation is a valid, binding, and non-waivable
provision of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
8. Rule 144 Opinion Letter. Borrower shall use its best efforts to cause its
legal counsel to deliver a legal opinion to its transfer agent within five
business days of receipt of a written request from the Lender at any time after
the date hereof. Such opinion shall be subject to Lender’s prior approval and
shall opine that Lender’s sale of all shares of Common Stock issued and/or
delivered to Lender, including those shares issued and/or delivered pursuant to
conversions of the Note, shall be exempt from the registration provisions of the
Securities Act of 1933, as amended (the “Securities Act”), by reason of Rule 144
promulgated under the Securities Act and shall further instruct Borrower’s
transfer agent to deliver certificates representing shares of Common Stock to
Lender without a restricted securities legend in accordance with its conversions
of the Note while also instructing the transfer agent that Lender is an intended
third-party beneficiary (the “144 Opinion”). Notwithstanding the foregoing,
Lender shall have the right, in its sole discretion, to provide a 144 Opinion
prepared by counsel to Lender, and Borrower shall accept such 144 Opinion in its
reasonable discretion, which shall include the reasonable discretion of
Borrower’s counsel.
 
9. Failure to Comply. Lender’s Forbearance and agreement to enter into this
Agreement is conditioned on Borrower’s promise to comply with all of the terms,
covenants, and conditions of this Agreement, the Note, and the other Loan
Documents. Upon the earlier of the (i) termination of the Forbearance, the (ii)
Borrower’s breach of any term or provision in this Agreement, or the (iii)
occurrence of any new Event of Default, Lender may, at its election, take any or
all of the following actions: (x) withdraw the Forbearance and other
accommodations given by Lender herein, (y) exercise its respective rights and
remedies under this Agreement, the Loan Documents, and applicable law, in
addition to all other available remedies, and (z) declare the Note immediately
due and payable.
 
10. Representations and Warranties. In order to induce Lender to enter into this
Agreement, Borrower reaffirms the representations and warranties made by
Borrower in Section 4 of the Purchase Agreement as true and correct in all
material respects, in each case as of the date of the Purchase Agreement and as
of the date hereof, to the extent that such representations and warranties have
not been modified except with the full knowledge of Lender, and in particular
those representations and warranties in Sections 4(c)(i), 4(g), 4(h), 4(k) and
4(m); in addition to the representations and warranties set forth in the
Purchase Agreement, which are incorporated herein, Borrower, for itself, and for
its affiliates, successors and assigns, hereby acknowledges, represents, and
warrants to Lender that:
 
(a) Borrower has full power and authority to enter into this Agreement and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent or
approval of Borrower, and no consent, approval, filing or registration with or
notice to any governmental authority is required as a condition to the validity
of this Agreement or the performance of any of the obligations of Borrower
hereunder.
 
(b) There is no fact known to Borrower or which should be known to Borrower
which Borrower has not disclosed to Lender on or prior to the date of this
Agreement which would or could materially and adversely affect the understanding
of Lender expressed in this Agreement or any representation, warranty, or
recital contained in this Agreement.
 
(c) Except as expressly set forth in this Agreement, Borrower acknowledges and
agrees that neither the execution and delivery of this Agreement nor any of the
terms, provisions, covenants, or agreements contained in this Agreement shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Borrower under the terms of the Loan Documents.
 
(d) Borrower hereby acknowledges that it has freely and voluntarily entered into
this Agreement after an adequate opportunity and sufficient period of time to
review, analyze, and discuss (i) all terms and conditions of this Agreement,
(ii) any and all other documents executed and delivered in connection with the
transactions contemplated by this Agreement, and (iii) all factual and legal
matters relevant to this Agreement and/or any and all such other documents, with
counsel freely and independently selected by Borrower (or had the opportunity to
be represented by counsel). Borrower further acknowledges and agrees that it has
actively and with full understanding participated in the negotiation of this
Agreement and all other documents executed and delivered in connection with this
Agreement after consultation and review with its counsel (or had the opportunity
to be represented by counsel), that all of the terms and conditions of this
Agreement and the other documents executed and delivered in connection with this
Agreement have been negotiated at arm’s-length, and that this Agreement and all
such other documents have been negotiated, prepared, and executed without fraud,
duress, undue influence, or coercion of any kind or nature whatsoever having
been exerted by or imposed upon any party by any other party. No provision of
this Agreement or such other documents shall be construed against or interpreted
to the disadvantage of any party by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured,
dictated, or drafted such provision.
 
(e) Other than the Event of Default, Borrower represents and warrants that as of
the date hereof no other breach or default under the Loan Documents exists.
 
11. Headings. The headings contained in this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement.
 
12. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Illinois without regard to the
principles of conflict of laws. Each party hereto submits to the jurisdiction of
any state or federal court sitting in Cook County, Illinois in any proceeding
arising out of or relating to this Agreement and agrees that all claims in
respect of the proceeding may be heard and determined in any such court and
hereby expressly submits to the exclusive personal jurisdiction and venue of
such court for the purposes hereof and expressly waives any claim of improper
venue and any claim that such courts are an inconvenient forum. Each party
hereto hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to its address as set forth in
the Loan Documents, such service to become effective ten (10) days after such
mailing.
 
 
3

--------------------------------------------------------------------------------

 
 
13. Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or other electronic transmission (including email) shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile transmission or other electronic transmission
(including email) shall be deemed to be their original signatures for all
purposes.
 
14. Attorneys’ Fees. If any action at law or in equity is brought by a party to
enforce or interpret the terms of this Agreement, the Prevailing Party (as
defined hereafter) shall be entitled to reasonable attorneys’ fees, costs and
disbursements, in addition to any other relief to which such party may be
entitled. “Prevailing Party” shall mean the party in any litigation or
enforcement action that prevails on a majority of final rulings, counts, or
judgments of dispositive issues adjudicated by a court of competent
jurisdiction.
 
15. Severability. If any part of this Agreement is construed to be in violation
of any law, such part shall be modified to achieve the objective of the parties
to the fullest extent permitted and the balance of this Agreement shall remain
in full force and effect
 
16. Entire Agreement; Amendments. This Agreement, together with the Loan
Documents and all other documents referred to herein, supersedes all other prior
oral or written agreements between Borrower, Lender, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither Lender
nor Borrower makes any representation, warranty, covenant or undertaking with
respect to such matters. No provision of this Agreement may be waived or amended
other than by an instrument in writing signed by both Borrower and Lender.
 
17. Waiver of Jury Trial. Borrower hereby waives the right to trial by jury in
an action arising hereunder.
 
18. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrower, Lender and their respective successors and assigns.
Borrower shall not assign any of its rights or obligations under this Agreement.
Lender may assign all or a portion of its rights and obligations under this
Agreement to one or more third parties on terms and conditions acceptable to
Lender without the consent of Borrower, provided that Lender shall promptly
provide notice of such assignment to Borrower.
 
19. Time of Essence. Time is of the essence of this Agreement.
 
20. Continuing Enforceability; Conflict Between Documents. Except as otherwise
modified by this Agreement, the Note and the other Loan Documents shall remain
in full force and effect, enforceable in accordance with all of their original
terms and provisions. This Agreement shall not be effective or binding unless
and until it is fully executed and delivered by Lender and Borrower. If there is
any conflict between the terms of this Agreement, the Note and the other Loan
Documents, the terms of this Agreement shall prevail.
 
21. Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
[Remainder of page intentionally left blank]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the first
date above written.
 
 
BORROWER:


KEDEM PHARMACEUTICALS INC.




By: _______________________________
Hassan Salari, Chief Executive Officer




LENDER:


●


By: ●, Manager




By: _______________________________  
                                                                                   
●, President
 
[Signature Page to Forbearance Agreement]
 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A


JUDGMENT BY CONFESSION
 
 
6

--------------------------------------------------------------------------------

 


EXHIBIT B


SECURITY AGREEMENT


7
